Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/22/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 and 5-14 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 12/22/2020.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite (last paragraph) “wherein in the axial direction of the motor shaft, the first bearing is located between the detection target section and the other end.”  It is vague and indefinite.  
Claim recites “a motor unit that has a motor shaft extending from a one end to an other end in an axial direction”.  See shaft ends E1 and E2 in markup below. 


    PNG
    media_image1.png
    258
    641
    media_image1.png
    Greyscale

The detection target section is the sensor magnet 45 [0017, 0033]. 
[0017]  the sensor magnet 45 for a motor unit corresponds to the detection target section
[0033] since the sensor magnet 45 for the motor unit that serves as the detection target section is fixed to the motor shaft 41 via the magnet holder 46 that serves as the detection target section holder,

(1) Per limitation “a circuit board (70) that is electrically connected to the motor unit (by control connections) and is arranged closer to the one end (41b: E1) relative to the rotor main body (42)”, said one end of the shaft is E1.  
(2) See limitation “the detection target section (45) is attached to the motor shaft (41) such that the detection target section (45) is closer to the one end (41b: E1) relative to the circuit board (70).”   This is not true.   The disclosure is that the detection target section (45) is closer to the circuit board (70) relative to the one end (41b: E1).  See markup below. 


    PNG
    media_image2.png
    250
    696
    media_image2.png
    Greyscale

(3) The amended limitation (last paragraph) recites “wherein in the axial direction of the motor shaft, the first bearing (44a) [0017] is located between the detection target section (45) [0017] and the other end (E2).”  
NOTE: Between the detection target section (45) [0017] and the one end (E1), there is no bearing.  Between the detection target section (45) [0017] and the other end (E2), all bearings are located.  
Therefore, it is indefinite which one is the first bearing, which one is the one end of the shaft, and which one is the other end of the shaft.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites a limitation “the detection target section (45) is attached to the motor shaft (41) such that the detection target section (45) is closer to the one end (41b: E1) relative to the circuit board (70).”   
See 112 rejection above.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDOMI et al (US 20130140963 A1) in view of DAUGIRDAS (US 3073176 A).  
As for claim 1, YOSHIDOMI discloses an electric actuator, comprising: 
a motor unit that has a motor shaft (3, 10’, Figs. 1, 3) extending from a one end (end of 10’, Fig. 3) to an other end (end of 3 outside of the bracket 5, Fig. 1) in an axial direction and a rotor main body (2, Fig. 1) fixed to the motor shaft; 
a circuit board (14’, Fig. 3) that is electrically connected to the motor unit (for control) and is arranged closer to the one end relative to the rotor main body (2); 
a detection target section (16, Fig. 3) that is attached to the motor shaft (3, 10’); 
a motor unit sensor (17, Fig. 3) that detects a position of the detection target section and detects rotation of the motor shaft; and 
a support section (bearings 6a, 6b) that supports the motor shaft, 
wherein the motor unit has a first bearing that rotatably supports the motor shaft, 

the detection target section (16) is attached to the motor shaft such that the detection target section (16) is closer to the one end (end of 10’) relative to the circuit board (14), and 
the detection target section (16) faces a surface of the circuit board (14) which faces the one end (10’), and a gap is formed between the detection target and the circuit board (Fig. 3), 
Page 2Customer No.: 31561Application No.: 16/234,514the motor unit sensor (17) is disposed between the detection target section (16) and the rotor main body (2), and the motor unit sensor (17) is fixed to the surface of the circuit board (14) which faces the one end (10’), and  
wherein in the axial direction of the motor shaft, the first bearing (6b) is located between the detection target section (16) and the other end (end of 3).  
YOSHIDOMI is silent to disclose: (1) a speed reducer that is coupled to the motor shaft; and an output section that has an output shaft to which rotation of the motor shaft is delivered via the speed reducer; (2) a preload member that applies a preload to the motor shaft; and the preload member applies the preload to the motor shaft in a direction from the detection target section toward the motor unit sensor, and presses the motor shaft against the support section.  
DAUGIRDAS teaches (1) a speed reducer (“reduction gear train”, Figs. 2, 7, 10, 11) that is coupled to the motor shaft (16); and an output section that has an output shaft (78) to which rotation of the motor shaft is delivered via the speed reducer; (2) a 
As a result of combination, YOSHIDOMI in view of DAUGIRDAS have a feature that the preload member applies the preload to the motor shaft in a direction from the detection target section toward the motor unit sensor, and presses the motor shaft against the support section.  

As for claim 2, YOSHIDOMI in view of DAUGIRDAS teaches the electric actuator according to claim 1, wherein the first bearing is a ball bearing (well-known and DAUGIRDAS teaches), and the preload member (in view of DAUGIRDAS) applies the preload to the first bearing in the direction from the detection target section toward the motor unit sensor, and applies the preload to the motor shaft in the direction from the detection target section toward the motor unit sensor via the first bearing.
As for claims 7-8, YOSHIDOMI in view of DAUGIRDAS teaches the electric actuator according to claim 1 and 2, wherein the motor unit has a detection target section holder (13 and/or extended portion of 10’ at 16) that is attached to the motor shaft, the detection target section (16) is fixed to the detection target section holder, and the detection target section holder has a support target portion (extended portion of 10’ at 16) that is supported by a portion of the motor shaft.

As for claims 11-12, YOSHIDOMI in view of DAUGIRDAS teaches the electric actuator according to claim 9 and 10, wherein electric actuator according to claim 9, wherein the circuit board (14’ of YOSHIDOMI) is disposed closer to the one end of the motor shaft (10’) relative to the speed reducer (at the other end per DAUGIRDAS).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDOMI in view of DAUGIRDAS, and in further view of Ineson et al (US 5334897 A – cited previously).  
	As for claims 5-6, YOSHIDOMI in view of DAUGIRDAS teaches the electric actuator according to claim 1 and 2, but failed to teach wherein at least a portion of the first bearing is inserted into the through-hole. Ineson clearly teaches (Fig. 2) at least a portion of the first bearing (24) is inserted into the through-hole of the circuit board (38). It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the circuit board and configure as claimed, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

As for claims 13-14, YOSHIDOMI in view of DAUGIRDAS teaches the electric actuator according to claim 1 and 2, DAUGIRDAS calls the washer as spring washer 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wave washer which is a kind of spring washer in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834